 1                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9
      THE COMPHY CO.,
10                                                            No. 2:18-cv-01460-RSM
                                 Plaintiff,
11                                                            NINTH STIPULATED MOTION TO
             v.                                               STAY AND ORDER TO STAY
12
      AMAZON.COM, INC.,
13
                                 Defendant.
14

15

16

17           Plaintiff The Comphy Co. (“Comphy”) and Defendant Amazon.com, Inc. (“Amazon)
18    jointly present the following status report regarding settlement and stipulated request to stay:
19                                             STIPULATION
20           1.       On May 10, 2019, the parties advised this Court they had reached a tentative
21    agreement on settlement terms and were in the process of preparing a written settlement
22    agreement. The parties requested that this matter be stayed for 30 days to permit settlement
23    negotiations. This Court granted the order for stay, which has been extended in successive
24    orders to date. At the end of each stay, the parties have agreed to either dismiss the case or file
25    a status report. The parties now submit this status report on the status of settlement
26    negotiations.
27

     NINTH STIPULATED MOTION TO STAY AND ORDER TO STAY                            Davis Wright Tremaine LLP
                                                                                           L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 1                                                     920 Fifth Avenue, Suite 3300
                                                                                       Seattle, WA 98104-1610
                                                                                206.622.3150 main ꞏ 206.757.7700 fax
 1           2.      Since initially stayed, the parties have engaged in extensive discussions over the

 2    terms of a final written settlement agreement, including the exchange of multiple written drafts

 3    of a settlement agreement. The parties believe that they are in the process of either agreeing to

 4    the final terms, or in the alternative, a potential deadlock.

 5           3.      The parties request that the Court stay this matter for an additional 30 days to

 6    permit the parties to agree on and approve the final settlement terms. At the conclusion of the

 7    stay, if the parties are not prepared to file a stipulation to dismiss the case or otherwise advise

 8    the Court that such action is imminent, then the parties request that the Court schedule a status

 9    conference. The parties appreciate the Court’s patience with these settlement negotiations.

10

11           DATED this 14th day of February, 2020.

12                                                   DAVIS WRIGHT TREMAINE LLP
13                                                   By /s/ Zana Z. Bugaighis
                                                        Bonnie E. MacNaughton, WSBA #36110
14
                                                        Zana Z. Bugaighis, WSBA #43614
15                                                      920 Fifth Avenue, Suite 3300
                                                        Seattle, Washington 98104-1610
16                                                      Telephone: (206) 622-3150
                                                        Fax: (206) 757-7700
17                                                      E-mail: bonniemacnaughton@dwt.com
                                                                  zanabugaighis@dwt.com
18

19                                                       Joseph C. Gratz (pro hac vice)
                                                         Vera Ranieri (pro hac vice)
20                                                       DURIE TANGRI LLP
                                                         217 Leidesdorff Street
21                                                       San Francisco, California 94111
                                                         Telephone: (415) 362-6666
22
                                                         Fax: (415) 236-6300
23                                                       E-mail:    jgratz@durietangri.com
                                                                    vranieri@durietangri.com
24
                                                         Attorneys for Defendant Amazon.com, Inc.
25
                                                     – and –
26

27

     NINTH STIPULATED MOTION TO STAY AND ORDER TO STAY                             Davis Wright Tremaine LLP
                                                                                            L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 2                                                      920 Fifth Avenue, Suite 3300
                                                                                        Seattle, WA 98104-1610
                                                                                 206.622.3150 main ꞏ 206.757.7700 fax
 1                                          BROWNLIE WOLF & LEE, LLP
 2                                          By /s/ Mark J. Lee
 3                                             Mark J. Lee, WSBA #19339
                                               Haylee J. Hurst, WSBA #51406
 4                                             230 E. Champion Street
                                               Bellingham, Washington 98225
 5                                             Telephone: (360) 676-0306
                                               Fax: (360) 676-8058
 6                                             E-mail:    mark@bellinghamlegal.com
 7                                                        haylee@bellinghamlegal.com

 8                                                Steven P. Fallon (pro hac vice)
                                                  Allyson M. Martin (pro hac vice)
 9                                                GREER BURNS & CRAIN LTD
                                                  300 S. Wacker Drive, Suite 2500
10                                                Chicago, Illinois 60606
                                                  Telephone: (312) 360-0080
11                                                Fax: (312) 360-9315
                                                  E-mail:    sfallon@gbc.law
12                                                           amartin@gbc.law

13                                                Attorneys for Plaintiff The Comphy Co.

14                                                *Signature authorized by email on February
                                                  14, 2020
15

16
                                           ORDER
17
            IT IS SO ORDERED.
18
            DATED THIS 18 day of February 2020.
19

20

21
                                            A
                                            RICARDO S. MARTINEZ
                                            CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

     NINTH STIPULATED MOTION TO STAY AND ORDER TO STAY                   Davis Wright Tremaine LLP
                                                                                  L AW O F FI CE S
     (No. 2:18-cv-01460-RSM) - 3                                            920 Fifth Avenue, Suite 3300
                                                                              Seattle, WA 98104-1610
                                                                       206.622.3150 main ꞏ 206.757.7700 fax
